 
Exhibit 10.3
 
 
FORM OF
COMPENSATION MODIFICATION AGREEMENT
 
 
THIS AGREEMENT (“Agreement”), made this ____th day of ____________, 2009, by and
between Alaska Pacific Bancshares, Inc., Alaska Pacific Bank, its wholly owned
subsidiary, (together, the “Corporation”) and ________________, a senior
executive officer of the Corporation (“Executive”).
 
WHEREAS, the Corporation has determined that it is in the best interests of the
Corporation and its stockholders to participate in the Treasury TARP CPP program
(“CPP”), under which the Corporation will issue preferred stock and warrants to
purchase Corporation common stock to the United States Treasury (“UST”) in
return for cash; and
 
WHEREAS, in order for the Corporation to participate in the CPP, the Corporation
and its senior executive officers subject to the Compensation Guidelines
(“SEOs”) must comply with Section 111(b) of the Emergency Economic Stabilization
Act of 2008 regarding executive compensation and corporate governance and the
related UST interim final regulations (31 CFR Part 30) published in the Federal
Register on October 20, 2008 (the “Compensation Guidelines”); and
 
WHEREAS, the Corporation is required to deliver a certificate to the UST at the
closing of the CPP transaction that it has complied with all the Compensation
Guidelines; and
 
WHEREAS, the board of directors of the Corporation has authorized and directed
the Compensation Committee to take any and all the actions required under the
Compensation Guidelines in order to enable the Corporation to deliver that
certificate and authorized each member of the Compensation Committee to execute
this Agreement on behalf of the Corporation; and
 
WHEREAS, in order to comply with the Compensation Guidelines for so long as UST
holds securities of the Corporation acquired in the CPP, the Corporation,
through the Compensation Committee, is required to review the Corporation’s
compensation plans and policies with senior risk officers in order to identify
and unilaterally eliminate any bonus plans or other incentive compensation
arrangements for SEOs that encourage them to take unnecessary and excessive
risks that threaten the value of the financial institution; and
 
WHEREAS, in order to comply with the Compensation Guidelines for so long as UST
holds securities of the Corporation acquired in the CPP, the Corporation,
through the Compensation Committee, must adopt appropriate provisions for the
recovery by the Corporation of any bonus or incentive compensation paid to a
senior executive officer (as defined under the Compensation Guidelines) based on
financial statements or performance metric criteria later determined to be
materially inaccurate; and
 
WHEREAS, in order to comply with the Compensation Guidelines as long for so UST
holds securities of the Corporation acquired in the CPP, the Corporation is
prohibited
 
 
 
i

--------------------------------------------------------------------------------


from making any golden parachute payment (as defined under the Compensation
Guidelines) to any SEO; and
 
WHEREAS, the Corporation is required to deliver to the UST in connection with
the consummation of the CPP transaction a waiver from each of its SEOs with
respect to the changes in the Corporation’s compensation plans, polices and
practices as required by the Compensation Guidelines; and
 
WHEREAS, the Compensation Committee has asked Executive to execute the waiver in
the form attached; and
 
WHEREAS, the Executive believes the requirements imposed under the Compensation
Guidelines in order for the Corporation to obtain government funds by
participating in the CPP are reasonable and in the best interests of the
Corporation and its stockholders and furthers the long term best interests of
the Corporation and its SEOs, including the Executive.
 
NOW, THEREFORE, to allow the Corporation to participate in the CPP for the
mutual benefit of the Corporation, its stockholders and Executive, and for other
good and valuable consideration, the Corporation and the Executive hereby agree
as follows:
 
        1.         GENERAL MODIFICATION OF EMPLOYMENT, COMPENSATION AND BENEFIT
AGREEMENTS, PLANS AND POLICIES: Until such time as the UST ceases to own any
debt or equity securities of the Corporation acquired pursuant to the CPP, the
Corporation and Executive agree that, notwithstanding any contract, plan, policy
agreement or understanding to the contrary, all employment, compensation and
benefit agreements, plans and policies (collectively referred to herein as
“Executive Compensation Agreements”) with respect to Executive shall be deemed
modified to comply in all respects with Section 111(b) of EESA as implemented by
any guidance or regulation thereunder that has been issued and is in effect as
of the date the Corporation issues preferred stock and warrants to the UST, and
such Executive Compensation Agreements shall be administered and interpreted
accordingly. The Corporation and Executive further agree that the Corporation
shall not adopt any new benefit plan with respect to Executive that does not
comply with Section 111(b) of EESA as implemented by any guidance or regulation
thereunder that has been issued and is in effect as of the date the Corporation
issues preferred stock and warrants to the UST. The Executive agrees that the
Corporation, through its Compensation Committee, has the sole discretion: (a) to
determine whether and to what extent any bonus or incentive compensation with
respect to the Executive encourages the Executive to take unnecessary and
excessive risks that threaten the value of the financial institution, and (b) to
eliminate any such compensation as long as UST holds securities of the
Corporation acquired in the CPP.
 
        2.         RECOVERY OF INCENTIVE COMPENSATION: Until such time as the
UST ceases to own any debt or equity securities of the Corporation acquired
pursuant to the CPP, in the event Executive receives a bonus or any other
incentive compensation
 
 
 
ii

--------------------------------------------------------------------------------


from the Corporation based on financial statements or performance metric
criteria later determined by the Corporation’s Compensation Committee, in its
sole discretion, to be materially inaccurate, Executive agrees to repay the
Corporation, in cash and within 30 days of a written demand therefore, the
amount of the bonus or incentive compensation received by Executive in excess of
the amount that would have been paid to Executive had the inaccurate statements
or criteria been materially accurate.
 
        3.         GOLDEN PARACHUTE PAYMENTS: Until such time as the UST ceases
to own any debt or equity securities of the Corporation acquired pursuant to the
CPP, Executive agrees that: (a) the Executive shall not be entitled to receive
any golden parachute payment (as defined under the Compensation Guidelines) upon
Executive’s applicable severance from employment (as defined under the
Compensation Guidelines) and (b) that all Executive Compensation Agreements
between Executive and the Corporation are deemed to be amended in this regard.
 
        4.         WAIVER: Executive hereby voluntarily waives any claim against
the Corporation and the UST for any changes to my compensation, bonus, incentive
and other benefit plans, arrangements, policies and agreements (including golden
parachute agreements) that are required to comply with the Compensation
Guidelines and that are made pursuant to this Agreement. This waiver includes
all claims Executive may have under the laws of the United States or any state
related to the requirements imposed by the Compensation Guidelines, including,
without limitation, a claim for any compensation or other payments Executive
would otherwise receive. Executive agrees to execute the required waiver in the
form attached hereto and deliver said warrant to the Corporation no later than
the close of business on December 23, 2008.
 
        5.         COVERED EMPLOYMENT, COMPENSATION AND BENEFIT AGREEMENTS,
PLANS AND POLICIES: Executive acknowledges that the Executive Compensation
Agreements that are listed in Annex A hereto are all subject to the
modifications and amendments provided for in this Agreement, to the extent
applicable.
 
        6.         MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions of
this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing, signed by the Executive and
on behalf of the Corporation by such officer as may be specifically designated
by the Board of Directors of the Corporation. No waiver by either party hereto
at any time of any breach by the other party hereto of, or in compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by federal law, to the extent applicable, and
otherwise by the laws of the State of Alaska.
 
 
 
iii

--------------------------------------------------------------------------------


 
        7.         INVALIDITY - ENFORCEABILITY: The invalidity or
unenforceability of any provisions of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect. Any provision in this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating or affecting the remaining provisions of this Agreement,
and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
        8.         HEADINGS: Descriptive headings contained in this Agreement
are for convenience only and shall not control or affect the meaning or
construction of any provision in this Agreement.
 
 
(Remainder of page intentionally left blank)
 
 
 
iv

--------------------------------------------------------------------------------


 
        IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date first above written.
 

 
EXECUTIVE
         
_____________________________
 
Signature
         
_____________________________
 
Print Name
             
ALASKA PACIFIC
BANCSHARES, INC.
       
By:
_____________________________
 
Signature
         
_____________________________
 
Print Name
         
Member of the Compensation
Committee
         
ALASKA PACIFIC BANCSHARES, INC.
       
By:
_____________________________
 
Signature
         
_____________________________
 
Print Name
     
Member of the Compensation
Committee

 
 
v

--------------------------------------------------------------------------------


ANNEX A
 
 
Employment Agreements:
 
 
Severance Agreements:
 
 
Other Benefit Plans or Agreements:
 
 
Other Employment Compensation and Benefit Plans and Policies:
 
 
 
vi

--------------------------------------------------------------------------------


 
ANNEX B
 
 
SEO WAIVER
 
 
[See Exhibit 10.2 of this Form 8-K]
 
 

--------------------------------------------------------------------------------